[Missing Graphic Reference] Douglas Scully Vice President, Corporate Counsel One Corporate Drive Shelton, CT06484-6208 Tel203 925-6960 douglas.scully@prudential.com September 7, 2016 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Pruco Life Flexible Premium Variable Annuity Account File No. 811-07325 Members of the Commission: On behalf of Pruco Life Insurance Company and Pruco Life Flexible Premium Variable Annuity Account, we hereby submit, pursuant to Rule 30b2-1(b) under the Investment Company Act of 1940 (“1940 Act”), that the semi-annual reports for the following underlying funds for the period ended June 30, 2016, have been submitted to contract owners. Fund Company 1940 Act Registration No. Advanced Series Trust 811-05186 ProFunds 811-08239 The Prudential Series Fund 811-03623 T. Rowe Price International Series, Inc. 811-07145 T. Rowe Price Equity Series, Inc. 811-07143 AIM Variable Insurance Funds (Invesco Variable Insurance Funds) 811-07452 Janus Aspen Series 811-07736 MFS Variable Insurance Trust 811-08326 American Century Variable Portfolios, Inc. 811-05188 Franklin Templeton Variable Insurance Products Trust 811-05583 Davis Variable Account Fund, Inc. 811-09293 AB Variable Products Series Fund, Inc. 811-05398 Nationwide Variable Insurance Trust 811-03213 Wells Fargo Variable Trust 811-09255 BlackRock Variable Series Funds, Inc . 811-03290 JPMorgan Insurance Trust 811-07874 Some of the funds included in each Fund Company’s semi-annual report filings may not be available under every contract offered by the Registrant.We understand that the funds have filed or will file these reports with the Commission. Please call me at (203) 925-6960 if you have any questions. Very truly yours, /s/Douglas Scully Douglas Scully
